Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.  

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on May 20, 2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-4, 7 & 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Choi et al. (Pub. No.: WO 2017/132567 A1).

Regarding Claim 1, Choi et al. discloses a nanogap electrode comprising:  										a first electrode including a first electrode layer arranged on an insulating surface and a first metal particle arranged at a tip portion of the first electrode layer (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b) – the left side electrode of a pair of electrode shown in the Figs. 2(a)-2(f) could be considered as the first electrode; the first electrode layer could be formed of Pt (or Pd or Rh); a first metal particle consisting of Au ( a conductive island) is arranged at a tip portion of the first electrode layer; insulating surface comprising SiO2 mentioned in the spec but not shown in the drawing); and							a second electrode including a second electrode layer arranged on the insulating surface and a second metal particle arranged at a tip portion of the second electrode layer (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b) – the right side electrode of a pair of electrode shown in the Figs. 2(a)-2(f) could be considered as the second electrode; the second electrode layer could be formed of Pt (or Pd or Rh); a second metal particle consisting of Au ( a conductive island) is arranged at a tip portion of the second electrode layer; insulating surface comprising SiO2 mentioned in the spec but not shown in the drawing),				wherein											the first metal particle and the second metal particle are arranged opposite to each other with a gap between the first metal particle and the second metal particle (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b)),									the first metal particle and the second metal particle are nanoparticles, and a width from one end to the other end of each of the first metal particle and the second metal particle is 20 nm or less (Par. 0009, 0030-0031; Figs.12(a)-12(c)),								the first electrode layer and the second electrode layer each have an upper surface and a side surface, and the first electrode layer and the second electrode layer each comprise a first metal (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b) – the first electrode layer and the second electrode layer could be formed of Pt (or Pd or Rh)), 					the first metal particle and the second metal particle each comprise a second metal different from the first metal (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b) – the first metal particle and the second metal particle comprise Au),					the first metal particle is in contact with the upper surface and the side surface of the first electrode layer, and the second metal particle is in contact with the upper surface and the side surface of the second electrode layer (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b) - also see Par. 0017-0018 – this prior art teaches a nanogap electrode wherein the metal particles are electrodeposited (Par. 0017-0018); it further discloses that preferential deposition happens at the tip location since the sharp points have the highest current density; this also implies that there will be deposition on both the upper surface and the side surface since both have some finite current density associated with it), 								the first metal particle is arranged to project from the tip portion of the first electrode layer, and the second metal particle is arranged to project from the tip portion of the second electrode layer (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b)),			the tip portion of the first electrode having the first metal particle arranged to project therefrom and the tip portion of the second electrode having the second metal particle arranged to project therefrom are configured to be spaced apart from a surface of the insulating surface (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b)), and	
	the gap between the first metal particle and the second metal particle is 10 nm or less (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f), 3(a)-3(b)).	

Regarding Claim 3, Choi et al., as applied to claim 1, discloses the nanogap electrode, wherein the first metal particle and the second metal particle each have a hemispherical shape (Par. 0051). 

Regarding Claim 4, Choi et al., as applied to claim 3, discloses the nanogap electrode, wherein a radius of curvature of the first metal particle is 12 nm or less, and a radius of curvature of the second metal particle is 12 nm or less (Par. 0050-0051).

Regarding Claim 7, Choi et al., as applied to claim 1, discloses the nanogap electrode, wherein									a surface of the first electrode layer and the second electrode layer includes a plurality of metal particles other than the first metal particle and the second metal particle (Par. 0065, Figs. 3(a)-3(b)), and 											the first metal particle, the second metal particle, and the plurality of metal particles are not in contact with each other on the surfaces of the first electrode layer and the second electrode layer, and are separated from each other (Fig. 3(a)).

Regarding Claim 20, Choi et al., as applied to claim 1, discloses the nanogap electrode,  wherein the upper surface of the first electrode layer extends along a length direction of the first electrode layer, the side surface of the first electrode layer extends along a thickness direction of the first electrode layer, the upper surface and the side surface of the first electrode layer form a rectangular shape, and the first metal particle is in contact with both of the upper surface and the side surface of the first electrode layer forming the rectangular shape (Figs. 2(a)-(f) in light of the electrode layer shape shown in Figs. 1(a)-(d)), also see Par. 0017-0018 – this clearly teaches a nanogap electrode wherein the metal particles are electrodeposited; it further discloses that preferential deposition happens at the tip location since the sharp points have the highest current density; this also implies that there will be deposition on both the upper surface and the side surface since both have some finite current density associated with it); and													the upper surface of the second electrode layer extends along a length direction of the second electrode layer, the side surface of the second electrode layer extends along a thickness direction of the second electrode layer, the upper surface and the side surface of the second electrode layer form a rectangular shape, and the second metal particle is in contact with both of the upper surface and the side surface of the second electrode layer forming the rectangular shape (Figs. 2(a)-(f) in light of the electrode layer shape shown in Figs. 1(a)-(d)), also see Par. 0017-0018 – this clearly teaches a nanogap electrode wherein the metal particles are electrodeposited; it further discloses that preferential deposition happens at the tip location since the sharp points have the highest current density; this also implies that there will be deposition on both the upper surface and the side surface since both have some finite current density associated with it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 6 & 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Choi et al. (Pub. No.: WO 2017/132567 A1), as applied to claim 1, or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al. (Pub. No.: WO 2017/132567 A1), as applied to claim 1, in view of Majima et al. (Pub. No.: US 2016/0197172 A1).
Regarding Claim 2, Choi et al., as applied to claim 1, discloses the nanogap electrode, wherein each of the first electrode layer and the second electrode layer has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less (Par. 0086).														In the alternative, assuming arguendo that Choi et al. is not emphatic enough regarding each of the first electrode layer and the second electrode layer has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less,		   				Majima et al. implicitly teaches					            	                                   each of the first electrode layer and the second electrode layer has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less (Par. 0085, Fig. 3 – width of the electrode within 10 nm to 80 nm and film thickness within a range from 2 nm to 70 nm).			It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Majima et al. to adapt a nanogap electrode comprising: each of the first electrode layer and the second electrode layer of Choi et al. has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less in order to form high-performing nanogap devices.

Regarding Claim 6, Choi et al., as applied to claim 2, discloses the nanogap electrode, wherein the first metal particle and the second metal particle form a metal bond with the first electrode layer and the second electrode layer, respectively (Par. 0045, 0049-0050, 0057, 0061-0064, Figs. 2(a)-2(f) & 3(a)-3(b)). 

Regarding Claim 8, Choi et al., as applied to claim 2, discloses the nanogap electrode, wherein the first metal is platinum, and the second metal is gold (Par. 0045, 0049-0050, 0057, 0061-0064).

Response to Arguments
Applicants’ arguments filed on 05/20/2022 have been fully considered but they are not found to be persuasive.

The Applicant has argued “Choi’s paragraph [0061] describes FIGs. 2(a)-(f). Specifically, paragraph [0061] explains that the Au island is formed by electrodeposition on the electrode tip with a sharply angled end. Paragraph [0062] further states that “[i]n accordance with the present disclosure, the deposited Au region at the electrode tip is not a nanoparticle but is instead an integral part of the electrode structure, strongly adhered to the electrode by electrodeposition [and] FIGS. 2(a)-(c) illustrate top views of nano-electrode pair geometry with different shapes”. (emphasis added).
	Choi’s FIGs. 3(a)-3(b) shows electrodeposition in undesirable areas for the structure shown in FIG. 2, as described in paragraphs [0064]-[0065].						Accordingly, as is apparent from the above remarks, the Au particles shown in Choi's FIGs. 2(a)-(f) and FIGs. 3(a)-(b) are not nanoparticles. Choi discloses the formation of nano- sized gold structures on electrodes, but Choi teaches that the Au particles formed by electrodeposition are not nanoparticles, and that a masking process as shown in FIG. 4 is required to fabricate nano-sized conductive islands”.
	The Examiner’s Response: The Applicant’s representation of the cited prior art of Choi is not accurate. The statement of Choi in Par. 0062 “[i]n accordance with the present disclosure, the deposited Au region at the electrode tip is not a nanoparticle but is instead an integral part of the electrode structure, strongly adhered to the electrode by electrodeposition” has to be understood in light of the teachings of the immediately preceding Paragraphs 0057-0060. In those Paragraphs, Choi explains that one of the ways Au nanoparticles could be placed on the desired location of an electrode is by the use of AFM technique. However, these AFM- placed Au nanoparticles only weakly adhere to the electrodes and hence results in high contact resistance and are also susceptible to unwanted movement. Choi then teaches various embodiments wherein the Au nanoparticles would strongly adhere to the electrode layer (Figs. 2(a)-2(f) & Figs. 4(a)-4(e)). 										One of the ways to deposit Au islands is to electrodeposit them utilizing the sharp point at the tip location of the related electrode. These electrodeposited Au nanoparticles are extremely strongly bonded to the electrode layers, unlike what could be achieved with AFM technique, as if they are an integral part of the electrode structure and not loosely bonded to it. These electrodeposited Au regions constitute nanoparticles as would be evidenced by Figs. 2(d)-2(f) & 12(a)-12(c) and the descriptions related to them in the specification such as in Par. 0009 & 0030-0031. It would be very clear from the drawing and the specification that the electrodeposited gold particles are arranged to project from the tip portion of the electrode layers and they are very small in size (less than 20 nm). Figs. 4(a)-4(e) shows another embodiment of strongly attaching Au particles onto the electrode and is not cited by the Examiner in the rejection of the claims in the last Office action mailed on 02/24/2022. Contrary to what the Applicant has asserted, Figs. 2(a)-2(f) and Figs. 4(a)-4(e) represent just two different ways of attaching Au nanoparticles to the electrode layer and not that the embodiment related to Figs. 4(a)-4(e) was disclosed to overcome any shortcomings that the embodiment related to Figs. 2(a)-2(f) might have and both embodiments achieve strong bond and low contact resistance (Par. 0063). The answer to some other arguments of the Applicant could be found above.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/09/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812